Milton A. Wiltse, J.
The defendant above named has filed an application for writ of error coram nobis regarding alleged illegality of his detention in Attica Prison, and his sentence from this court under his present imprisonment.
Various other applications have been entertained regarding the same, or similar matters presently raised and one was denied under a decision of this court, dated August 30, 1955.
There appears to be nothing new, or additional, under his present application for relief under a writ of error coram nobis, and the same is therefore denied. It is further stated that any additional grounds relied upon in the instant application are more properly determinative under some other type of proceeding ; and since those grounds apparently relate to a question of illegal detention that could be considered under an application for a writ of habeas corpus, it is suggested that the defendant pursue whatever remedy he might have thereunder if he so desires. In any event, it is not considered by this court that there is any authority for granting any of the applications of the defendant under the record as it now exists. It follows, of course, that his application for production in this court for a hearing upon this matter is denied. (People v. Richetti, 302 N. Y. 290; People v. Seymour, 208 Misc. 894.)
The District Attorney of Jefferson County is respectfully asked to prepare an order to conform with the above and forward a certified copy of the same and of this decision to the defendant.